09-4727-cv
         Buonanotte v. New York State Office of Alcoholism


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of September, two thousand and
 5       ten.
 6
 7       PRESENT: ROGER J. MINER,
 8                PIERRE N. LEVAL,
 9                RICHARD C. WESLEY,
10                         Circuit Judges.
11
12
13
14       FRANK BUONANOTTE, CROSSINGS RECOVERY PROGRAM, INC.,
15       CROSSINGS ADDICTION MANAGEMENT, INC., CROSSINGS OF LONG
16       ISLAND, INC., CROSSINGS OF NASSAU COUNTY, INC., CROSSINGS
17       RECOVERY SYSTEMS, INC., CROSSINGS RECOVERY RESIDENCE, INC.,
18       WOODFIELD MANOR ASSOCIATES, LLC, WOODFIELD MANAGEMENT, LLC,
19       WOODFIELD GROUP, LLC, WOODFIELD ENTERPRISES, LLC, WOODFIELD
20       EQUITIES, LLC, WOODFIELD HOLDINGS, LLC, CROSSINGS
21       REHABILITATION SERVICES, INC.,
22                         Plaintiffs-Appellants,
23
24                       -v.-                                                   09-4727-cv
25
26       NEW YORK STATE OFFICE OF ALCOHOLISM AND SUBSTANCE ABUSE
27       SERVICES, SHARI NOONAN, INDIVIDUALLY AND AS ACTING
28       COMMISSIONER OF NEW YORK STATE OFFICE OF ALCOHOLISM AND
29       SUBSTANCE ABUSE SERVICES, HENRY F. ZWACK, INDIVIDUALLY AND
30       AS EXECUTIVE DEPUTY COMMISSIONER OF NEW YORK STATE OFFICE OF
31       ALCOHOLISM AND SUBSTANCE ABUSE SERVICES,
32                         Defendants-Appellees.
33
 1   FOR APPELLANTS:   LAUREL R. KRETZING, Jaspan Schlesinger
 2                     LLP, Garden City, NY.
 3
 4   FOR APPELLEES:    ROBERT C. WEISZ, Assistant Solicitor
 5                     General for the State of New York.
 6
 7        Appeal from the United States Court for the Eastern
 8   District of New York (Wexler, J.).
 9
10       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the District Court be

12   AFFIRMED.

13       Plaintiffs-Appellants (“Appellants”) appeal from a

14   judgment of the United States District Court for the Eastern

15   District of New York (Wexler, J.), entered October 13, 2009,

16   which granted Defendants-Appellees (“Defendants”) judgment

17   as a matter of law.   Appellants commenced this action

18   pursuant to 42 U.S.C. § 1983, seeking compensatory and

19   punitive damages and ancillary relief.    They alleged that

20   Defendants injured their interests in a manner violative of

21   their constitutional rights.   Specifically, Appellants

22   contend that Defendants were responsible for the loss of

23   their ability to operate as a business.    We assume the

24   parties’ familiarity with the underlying facts, the

25   procedural history, and the issues presented for review.

26       Appellants contend that the District Court erred in

27   granting summary judgment as a matter of law because their

                                    2
1    evidence had established that Defendants had caused injury

2    to their interests.   However, that argument is unpersuasive.

3    Appellants failed to establish that defendants’ actions were

4    the proximate cause of any injuries suffered by them.     The

5    harm to Appellants’ business operations was a result of

6    actions taken by an agency of state government independent

7    of that managed by Defendants.    In the absence of proximate

8    cause (herein established as a matter of law), no prima

9    facie case under 42 U.S.C. § 1983 can be made.    Accordingly,

10   the District Court properly concluded that none of

11   Appellants’ claims were appropriate for submission to a

12   jury.

13       We have considered Appellants’ remaining arguments and

14   find them to be without merit.

15       For the foregoing reasons, the judgment of the District

16   Court is hereby AFFIRMED.

17
18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe, Clerk
20
21




                                   3